[formofrestrictedstockuni001.jpg]
HNI Corporation 2017 Stock-Based Compensation Plan: Restricted Stock Unit Award
Agreement Congratulations on your selection as a Participant who will receive
Restricted Stock Units under the HNI Corporation 2017 Stock-Based Compensation
Plan. This Award Agreement provides a brief summary of your rights under the
Plan. Capitalized terms found but not defined in this Award Agreement are
defined in the Plan. The Plan provides complete details of all of your rights
under the Plan and this Award Agreement, as well as all of the conditions and
limitations affecting your rights. If there is any inconsistency between the
terms of this Award Agreement and the terms of the Plan, the Plan's terms shall
completely supersede and replace the conflicting terms of this Award Agreement.
Overview of Your Restricted Stock Unit Grant 1. Number of Restricted Stock Units
Granted: 2. Date of Grant: 3. Vesting of Restricted Stock Units: Subject to the
terms of Section 7 below, 100% of the Restricted Stock Units granted above will
vest on _____________. 4. Impact of Vesting of Restricted Stock Units: You will
be issued Shares equal to the number of Restricted Stock Units granted above on
the vesting date. A portion of the Shares will be withheld to pay applicable
withholding taxes due on the vesting date. 5. Stockholder Rights: Prior to the
time that your Restricted Stock Units vest and the Corporation has issued Shares
relating to such Restricted Stock Units, you will not be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any Shares
deliverable with respect to such Restricted Stock Units. Restricted Stock Units
will not pay or accrue dividends. 6. Non-Transferability of Restricted Stock
Units: (a) No assignment or transfer of Restricted Stock Units, whether
voluntary or involuntary, by operation of law or otherwise, can be made except
by will or the laws of descent and distribution or pursuant to beneficiary
designation procedures approved by the Corporation. (b) Notwithstanding the
preceding paragraph, you may transfer your Restricted Stock Units to one or more
family members (as such term is used in the Plan) or to one or more trusts
established



--------------------------------------------------------------------------------



 
[formofrestrictedstockuni002.jpg]
solely for the benefit of one or more family members or to one or more
partnerships in which the only partners are family members; provided, however,
that (i) no such transfer shall be effective unless you deliver reasonable prior
notice thereof to the Corporation and such transfer is thereafter effected
subject to the specific authorization of, and in accordance with any terms and
conditions that shall have been made applicable thereto by, the Committee or the
Board, (ii) any such transferee shall be subject to the same terms and
conditions hereunder as you are and (iii) such transfer cannot be made for
value. 7. Termination of Employment: (a) By Death or Disability: Restricted
Stock Units which are outstanding as of the date of death or disability (as such
term is used in the Plan) shall become immediately 100% vested, provided you are
employed by the Corporation on the date of death or disability. (b) For other
reasons: Restricted Stock Units which are not vested as of the date of
employment termination for reasons other than those specified in Section 7(a) or
Section 8 shall immediately terminate, and shall be forfeited to the
Corporation. 8. Change in Control: In the event of a Change in Control, all
Restricted Stock Units shall become fully vested and Section 10.1 of the Plan
will apply. Please acknowledge your agreement to participate in the Plan and
this Award Agreement, and to abide by all of the governing terms and provisions,
by providing your digital signature on the Agreement to Participate. Please
print a copy of the Agreement to Participate for your files. Refer any questions
you may have regarding your grant of Restricted Stock Units to the Vice
President, Member Relations. Once again, congratulations on the receipt of your
restricted stock unit award. Sincerely, [Name, Title] HNI Corporation



--------------------------------------------------------------------------------



 
[formofrestrictedstockuni003.jpg]
HNI Corporation 2017 Stock-Based Compensation Plan: Restricted Stock Unit Award
Agreement to Participate By signing this Agreement to Participate, I acknowledge
that I have read the Award Agreement and the Plan, and that I fully understand
all of my rights thereunder, as well as all of the terms and conditions which
may limit the vesting of the Restricted Stock Units. _____________________
Participant Name Date



--------------------------------------------------------------------------------



 